Citation Nr: 0312759	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury claimed as dislocation and surgery.

2.  Entitlement to service connection for arthritis of the 
upper and lower back claimed as traumatic.

3.  Entitlement to service connection for flat feet (pes 
planus).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from September 1967 to 
September 1969.

The Board has developed evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Pursuant to the Federal Circuit's decision, the RO must make 
the initial adjudication of the evidence the Board has 
obtained.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA must notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).  

In addition to the above, further development is necessary in 
this case.  A December 1999 Social Security Administration 
decision referenced medical opinions by State Agency medical 
consultants and other non-examining program physicians.  VA 
must attempt to obtain these.  38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159(c) (2002).

The veteran's claim is predicated on alleged injury or 
injuries sustained in service.  Service medical records are 
unavailable.  The Board requested certain service personnel 
records that have the potential to corroborate certain of the 
veteran's testimony, but has not received a response.  

Finally, the Board failed to obtain certain evidence and 
there is no indication that the Board notified the veteran of 
the specific evidence sought and not obtained.  See 38 C.F.R. 
§ 3.159(e) (2002).  Whereas the ruling in Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003) 
compels return of this case to the RO, expediency and the 
interest of progress in processing the veteran's claim 
dictates that the RO should issue notice of failure to obtain 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security 
Administration to provide copies of the 
opinions by State Agency medical 
consultants and other non-examining 
program physicians referenced in the 
Attorney Advisor decision, page 2, of 
December 27, 1999.  Associate any 
information obtained with the claims 
file.

2.  Contact the appropriate State or 
Federal agency and obtain the following 
service personnel records:  all personnel 
records showing dates, places and duty 
assignments, JUMPS records, morning 
reports showing temporary reassignments 
in May or June 1968, such as to medical 
facilities for treatment, and profiles 
for exemptions or temporary relief from 
full duty.  The desired records relate to 
active duty performed in the U.S. Army 
during the period of September 1967 to 
September 1969.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  Notify the veteran that VA is unable 
to produce any records of medical 
treatment from September to October 1969 
or other documentation of the veteran's 
request for treatment during that period.  
38 C.F.R. § 3.159(e) (2002).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

5.  Readjudicate the claims at issue, 
including evidence obtained by the Board 
and in response to this remand, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



